DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with arguments/remarks on December 10, 2021. Claims 23-27 and 29-36 have been canceled; claim 28 have been amended; claims 37-39 are new. Claims 28 and 37-39 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed December 10, 2021, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response filed December 10, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed December 10, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 28 and 37-39 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Yoon (US 2018/0278395) and Gong et al. (US 2020/0154467) are generally directed to techniques for a reference signal generation and mapping, including determining a first set of antenna ports for a demodulation reference signal (DM-RS) transmission, determining, based on the first set, a frequency index associated with four adjacent resource elements, wherein the four adjacent resource elements correspond to two adjacent symbols in a time axis and to two adjacent subcarriers in a frequency axis, generating, based on a first orthogonal cover code and a second orthogonal cover code, a DM-RS associated with the first set of antenna ports, and transmitting, via a mapping to the four adjacent resource elements, the DM-RS associated with the first set of antenna ports; control information for scheduling a transmission resource for downlink and uplink communications between one or more TRPs and one or more UEs, wherein one Physical Downlink Control Channel (PDCCH) for DL control information transmission is assumed to carry at least one assignment or scheduling information block for at least one Physical Downlink Shared Channel (PDSCH) for DL data transmission or for at least one Physical Uplink Shared Channel (PUSCH) for UL data transmission. 
However, in consideration of the claim amendments with arguments/remarks submitted on December 10, 2021, and further search, no prior art reference or a 
“receiving a DMRS (Demodulation Reference Signal) with a plurality of DMRS ports, the DMRS being associated to the PDSCH,” and “wherein a first set of the plurality of DMRS ports and a second set of the plurality of DMRS ports are from the different TRPs, and the first set of the plurality of DMRS ports and the second set of the plurality of DMRS ports are multiplexed with FDM (frequency division multiplexing),” as specified in claim 28.
Similar limitations are included in claim 37.
“transmitting a DMRS (Demodulation Reference Signal) with a plurality of DMRS ports, the DMRS being associated to the PDSCH,” and “wherein a first set of the plurality of DMRS ports and a second set of the plurality of DMRS ports are from the different TRPs, and the first set of the plurality of DMRS ports and the second set of the plurality of DMRS ports are multiplexed with FDM (frequency division multiplexing),” as specified in claim 38.
Similar limitations are included in claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473